Citation Nr: 1026866	
Decision Date: 07/19/10    Archive Date: 07/28/10

DOCKET NO.  09-44 481	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, 
Utah


THE ISSUE

Entitlement to a rating in excess of 10 percent for scarring of 
the right eye region and residuals of multiple right eye 
surgeries.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Cheryl E. Handy, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from 
March 1943 to February 1946.

This matter is before the Board of Veterans' Appeals (Board) on 
appeal of a rating decision in March 2008 of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, 
Utah, which granted service connection under 38 U.S.C.A. § 1151 
for scarring of the right eye region and residuals of multiple 
right eye surgeries, and assigned a 0 percent (noncompensable) 
disability rating.  A rating decision in October 2009 increased 
the disability rating to 10 percent, effective as of the date of 
claim.  The Veteran continued his appeal.   

In June 2010, the Veteran appeared at a Video Conference hearing 
before the undersigned.  A transcript of that hearing is in the 
claims file.

The issue of entitlement to service connection for a 
psychiatric condition other than posttraumatic stress 
disorder has been raised by the VA examination of 
September 2007 and the Court's determination in Clemons v. 
Shinseki, 23 Vet. App. 1 (2009), but has not been 
adjudicated by the RO.  Therefore, the Board does not have 
jurisdiction over it and it is referred to the RO for 
appropriate action.  

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.





REMAND

Initially, the Board notes that the March 2008 rating decision, 
in granting service connection under 38 U.S.C.A. § 1151 for the 
residuals of multiple right eye surgeries, specifically included 
scarring in the right eye region and constricture of the right 
medial eyelid skin, but excluded mild ectropia of the lower lid 
and lower lid laxity.  However, it appears to the Board that the 
October 2009 supplemental statement of the case in addressing the 
gap and the missing tissue, incorporated ectropion and lower lid 
laxity as part and parcel of the surgical residuals for which 
service connection is in effect.  The Board finds that this is 
the correct interpretation of the medical evidence of record, 
including the December 2007 VA examination report addendum.

At the June 2010 Video Conference hearing, the Veteran asserted 
that his right eye disability was considerably worse than 
reflected in the September 2009 VA examination report.  He 
testified that his right eye was swollen and very red and that he 
was having trouble blinking; he said his doctor told him a recent 
episode of conjunctivitis was due to his inability to properly 
close his eye.  His representative provided the observation that 
his right eye was swollen to three times the size of his left 
eye.  The Veteran also reported that he was scheduled for 
additional surgery on his eye in July 2010 to correct the lower 
lid laxity and for an evaluation of his vision.

In light of the Veteran's testimony at his hearing, an additional 
VA examination is warranted to assess the current nature and 
severity of the Veteran's residuals from his multiple eye 
surgeries.  The Board notes that the Veteran has requested that 
any future examinations be performed by a different examiner than 
the September 2009 VA examination.  The Veteran also testified 
that he would be moving to the Duluth, Georgia, area to be closer 
to his son, and requested that any future VA examination be 
scheduled at a location convenient to his new address.




Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
Expedited handling is requested.)

1. The RO should obtain for the record copies 
of complete records of all VA treatment of 
the Veteran's right eye since February 2010, 
to specifically include the July 2010 
surgical report (assuming the surgery took 
place) and any subsequent vision testing.  
The Veteran should be asked to identify and 
provide appropriate releases for all private 
treatment for his right eye since February 
2010, and any records identified should be 
incorporated in the claims file.  

2.  Then the Veteran should be afforded an 
appropriate VA examination to determine the 
extent and severity of the service-connected 
residuals of his multiple eye surgeries.  
Such examination should be conducted at the 
VA facility most convenient to the Veteran in 
light of his presumed relocation to Duluth, 
Georgia, and, at any rate, should be 
performed by a different examiner than the 
one who performed the September 2009 
examination.

The examiner is asked to comment on the 
inclusion of conjunctivitis within those 
residuals, and identify whether the Veteran 
has chronic conjunctivitis which is at least 
as likely as not caused or aggravated by the 
surgical residuals.  The examiner should 
specifically address the severity of the 
Veteran's residuals prior to his most recent 
surgery, insofar as can be determined by the 
record, as well as the severity since that 
surgery.  Any necessary tests or studies 
indicated should be performed.   

The examiner should provide the rationale for 
any opinion(s) rendered.  A copy of the 
claims file should be provided to the 
examiner for review.

3.  On completion of the foregoing, the claim 
should be readjudicated.  If the decision 
remains adverse to the Veteran, provide him 
and his representative with a supplemental 
statement of the case and return the case to 
the Board.
 
The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
United States Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 
2009).



_________________________________________________
Thomas H. O'Shay
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a preliminary 
order and does not constitute a decision of the Board on the 
merits of your appeal.  38 C.F.R. § 20.1100(b) (2009).

 
